Citation Nr: 1241205	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include as due to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1979 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the local RO.  A transcript of this hearing is included in the claims file. 

In his December 2006 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In a subsequent February 2009 letter, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2012).

In September 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In September 2012, the case was returned to the Board.  Upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2012); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in October 2012 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to this opinion and those comments have been included in the claims file.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In an October 2010 VA examination, the VA examiner opined that the Veteran's current back disability was incurred in service and was exacerbated later by a 1993 worker's compensation injury.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service treatment records indicate that the Veteran pulled and strained his leg muscles during active service

2.  The competent evidence indicates that the Veteran's current bilateral leg disability did not have its onset during active service and is not related to service, to include his in-service back injuries. 


CONCLUSION OF LAW

A chronic bilateral leg disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In a letter issued in November 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral leg disability.  Thus, any failure to develop the claim under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473. 

With respect to the timing of these notice letters, the Board points out that the United States Court of Appeals for Veteran Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what was required to substantiate a claim of service connection was issued in November 2005 and in March 2006.  Both notice letters were issued prior to the April 2006 rating decision currently on appeal; thus, this notice was timely.  

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that the RO obtained the Veteran's VA, private, and service treatment records (STRs).  VA also obtained the Veteran's Social Security Administration (SSA) records.  The Veteran's Virtual VA claims file also was reviewed in deciding his claim.  

VA also provided the Veteran with a VA medical examination and obtained an advisory medical opinion from a private specialist to determine the nature and etiology of his bilateral leg disability.  In this regard, the Board notes that, in an October 2012 informal hearing presentation, the Veteran's representative stated that the October 2012 medical opinion from the private specialist was inadequate.  

Specifically, the representative noted that the physician did not examine the Veteran physically prior to providing her medical opinion and, therefore, the opinion should be afforded less probative value.  As the Veteran's representative noted, however, a physical examination is not required for a physician to provide a competent medical opinion.  Here, the Veteran was provided a thorough VA examination in September 2010 and this examination report was included in the claims file.  The October 2012 physician reviewed the September 2010 VA examination, which included a detailed explanation of the Veteran's current symptoms, prior to providing her medical opinion.  Additionally, the representative argued that the October 2012 physician did not address a June 1981 STR prior to providing her medical opinion.  Having reviewed the evidence, the Board finds nothing in the record to indicate that the physician was incompetent or negligent in providing her medical opinion.  The October 2012 physician clearly considered all of the complaints documented in the STRS, to include the June 1981 STR, as the physician specifically referred to the June 1981 STR in her medical opinion.  The representative also has not produced any evidence indicating that the October 2012 physician was  not qualified for her position or otherwise unable to provide a proper medical opinion.  

Accordingly, the Board finds no reason for concluding that the October 2012 medical opinion is inadequate.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  Therefore, the Board finds that the medical examination and medical opinions provided in this case were thorough and produced findings regarding the nature and etiology of the Veteran's claimed disability.  As such, there is no duty to provide an additional examination or medical opinion for the Veteran's claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to explain the issues fully and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO fully explained the issue on appeal and suggested evidence that may have been overlooked, specifically medical evidence of a current bilateral leg disability and opinions indicating that the disability was related to the Veteran's military service or another service-connected disability.  During the April 2008 hearing, the Veteran, when questioned by his representative, discussed the issue, described his current disability and detailed how he believed that the disability was related to incidents during his military service.  The Veteran, his representative, and the DRO also discussed evidence that was missing from the claims file, specifically the lack of medical evidence showing a link between the Veteran's claimed disability and his military service.  The Veteran and his representative have demonstrated actual knowledge of what is necessary to establish a claim for service connection and there is no indication of missing evidence that would assist the claim; thus, any error in the conduct of the hearing was harmless.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the DRO hearing.  By contrast, as noted above, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board also finds that there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  

Here, in September 2010, the Board remanded the issue of entitlement to service connection for a bilateral leg disability.  The Board requested that a VA examiner provide an opinion regarding whether a bilateral leg disability was related to the Veteran's active military service.  The AMC provided the Veteran with a VA examination on October 2010.  An addendum to the October 2010 VA medical opinion was provided in December 2011.  The AMC also obtained all VA and private treatment records that had not been obtained already.  The AMC then issued a Supplemental Statement of the Case (SSOC) in January 2012.  The case was then returned to the Board and the Board found that these VA medical opinions did not satisfy the Board's remand directives.  Accordingly, in September 2012, the Board referred the claim for an advisory medical opinion from a private specialist.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2012); see also Wray, 7 Vet. App. at 493.  The advisory opinion was obtained in October 2012 and, as noted elsewhere, satisfies the Board's September 2010 remand directives.  The Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, 11 Vet. App. at 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any alleged failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Board notes in this regard that the Veteran is represented.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran also has submitted argument and evidence in support of the appeal.  Given the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  The Board will proceed to adjudicate the claim.

The Veteran seeks service connection for a bilateral leg disability.  He contends that he injured his back in an in-service 1981 accident while working in the motor pool.  He states that he was treated continually for this back condition, to include complaints of radicular pain down the bilateral lower extremities, since the reported in-service injury in 1981.  The Veteran also contends that his back pain continued after discharge and increased, along with radicular symptoms, following a 1993 worker's compensation injury.

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).  To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disability also may be service-connected if the evidence of record reveals the Veteran currently has a disability that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-96.  Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain diseases, chronic in nature, may be presumed to have been incurred during active service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the nervous system, including peripheral neuropathy, have been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Service connection also may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and, (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006.  Since the Veteran's claim was filed prior to that time, and this provision places additional evidentiary requirements upon the Veteran, the Board finds that it does not apply to his claim.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Upon a review of the Veteran's STRs, his April 1979 military entrance examination did not document any problems related to his legs.  

In a June 1980 STR, the Veteran complained of pain in his leg.  The examiner diagnosed a muscle stinger.  

In a subsequent December 1980 STR, the Veteran reported pulling a leg muscle two days prior to the examination.  The diagnosis was a muscle strain.  

In a June 1981 STR, the Veteran described pain in both thighs stretching down his legs.  The examiner diagnosed a muscle strain.  

In an October 1981 STR, the Veteran reported pulling a muscle in his lower back while lifting a toolbox.  Nothing was noted in the treatment record regarding the Veteran's legs.

In an additional October 1981 STR, the Veteran stated that, while playing basketball, he felt pain in his back.  He reported that he had been provided with pain pills to care for his recent back pain, but indicated that his back still hurt when he attempted to lift heavy objects.  The examiner noted that the Veteran had limited range of motion in his back.  The assessment was a strained back.  The examiner stated that the Veteran was not to perform any heavy lifting over the next five days.  Nothing was noted in the treatment record regarding the Veteran's legs.
In a subsequent October 1981 STR, the Veteran complained of back pain after working in the motor pool.  The assessment was a muscle strain.  Nothing was noted in the treatment record regarding the Veteran's legs.

In an April 1982 STR, the Veteran reported experiencing low back pain beginning that morning when he attempted to lift a heavy toolbox.  The examiner noted lumbosacral pain to palpation and diagnosed a mild lumbosacral strain.  The treatment record documented no prior history of back problems.  After examination, the Veteran was returned to duty.  Nothing was noted in the treatment record regarding the Veteran's legs.

In a March 1983 STR, the Veteran described pain in his left leg following physical training.  The assessment was a possible pulled muscle.  

In a May 1983 STR, the Veteran indicated that he did not wish to undergo a service discharge examination.  The record indicates that, after reviewing the Veteran's STRs, an in-service examiner determined that such an examination was not required.  The Veteran's active military service ended in July 1983.  

The competent post-service evidence shows that the Veteran first was diagnosed as having radicular pain down the bilateral lower extremities following a post-service worker's compensation injury in September 1993.  Specifically, in an October 1993 private treatment record, the Veteran stated that, on September 1993, he was lifting a 60-pound case at work when he felt a popping sensation in his lower back.  Since that time, he had experienced low back pain radiating to both lower extremities, with numbness and tingling.  The Veteran denied any previous history of injuries to his low back.

In an October 1993 private magnetic resonance imaging (MRI) report, the physician diagnosed central and right lateral disc herniation with disc desiccation, mild lateral annular bulging of the disc at L5-S1 with disc desiccation, and degenerative joint disease in the facet joints at L5/S1. 

In a November 1993 private treatment record, the physician noted that the Veteran had sustained a low back injury in September 1993.  The Veteran reported that, until that time, he had never injured that area previously.  The Veteran stated that he had been employed at his current position for five years, during which time he primarily lifted heavy cases.  After an interview and examination, the examiner's impression was, by history, a September 1993 on the job injury with thoracolumbar pain with radiation to the lower extremities, right greater than left with sensory disturbances. 

In a September 1994 statement, the Veteran stated that, after his military service, he worked for a clothing company from 1983 to 1988 in a warehouse.  During that time, he would lift boxes, weighing up to 70 pounds.  He also had to frequently lift and carry boxes weighing up to 50 pounds.  Following that employment, he worked as a dockworker from 1988 to 1993.  In that position, he had to lift and carry boxes frequently weighing over 50 pounds.

Subsequent private treatment records, dated prior to the Veteran's November 2005 claim for service connection, indicate further treatment for a back disability and radiation of the bilateral lower extremities.  Specifically, these records note that the Veteran injured his back in a September 1993 work-related accident, but contain no notation regarding the Veteran's in-service complaints of leg or back pain.  

In a December 2005 statement, the Veteran stated that he experienced pain in his back a number of times during his military service.  After service, he recalled taking pain pills and using rub downs to help with pain.  He stated that, ten years after service, he was working at his job when he heard something pop in his back.  He then discovered that he could not stand up correctly.  He indicated that he currently had difficulty walking and often had to lie down to keep pressure off his back and legs. 

In a December 2005 statement, the Veteran's spouse reported that she had met her husband while he was in service but she could not recall when exactly.  She said that, one day, he reported to her that his back hurt and that his leg had given out on him.  She stated that the Veteran's in-service injury affected his ability to get other jobs.  She stated that the Veteran was able to get jobs after his discharge but that he was not able to work as he was supposed to care for his family.  She stated that he was fine when he entered service but now his back was in pain. 

In a May 2006 statement, the Veteran's sister stated that, in June 1980, while he was stationed in the Army at Fort Hood, Texas, the Veteran started to complain to his family about his legs hurting badly.  The Veteran's sister also stated that she was aware of this fact because she kept in close contact with the Veteran.

In an August 2006 statement, the Veteran stated that, since service, he had taken pills and hot baths to alleviate pains after injuries in service.

At the April 2007 DRO hearing, the Veteran testified that his current bilateral leg disability was due to a 1981 in-service injury to his low back.

The Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the Veteran had a pre-existing back disability in service that was later exacerbated by a 1993 worker's compensation injury.  The examiner stated that it was apparent that the Veteran had radicular pain in service and that it was as likely as not that his current bilateral leg pain was related to his back disability in service.  In the December 2011 addendum opinion, the examiner opined that the Veteran's bilateral leg disability was as least as likely as not related to military service because the Veteran provided a credible history and STRs showed evidence of radicular radiation of lumbar pain.  The December 2011 VA examiner stated that, although no further work-up was conducted to diagnose the Veteran's condition in service, it could be presumed that the shifted disc condition began in service.  Thus, no opinion was provided regarding direct service connection for any bilateral leg disability.

As the fact finder, the Board must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in Veterans' cases is to be done by the Board")).  When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board finds the October 2010 and December 2011 VA medical opinions to be of little probative value.  In both the October 2010 examination and the December 2011 addendum, the VA examiners based their nexus opinions on a theory of secondary service connection which related the Veteran's bilateral leg disability to his nonservice-connected lumbar spine disability.  These examiners noted that the Veteran stated he had radicular symptoms during service; however, the Veteran's STRs do not show such complaints.  Additionally, service connection is not in effect for a lumbar spine disability.  The only STRs related to the Veteran's lower extremities involved muscle pain which the VA examiners did not address either in October 2010 or in December 2011.  The rationales provided by the VA examiners in the October 2010 VA examination and December 2011 addendum opinions are based upon inaccurate assumptions and do not address the leg symptoms actually noted during the Veteran's active service.  Thus, the Board finds these VA medical opinions to be of little probative value.

Accordingly, in September 2012, the Board referred the claim to a specialist for an advisory medical opinion.  In October 2012, a private specialist provided a medical opinion.  

The Board's first directive to the October 2012 physician was to identify any current lumbar spine and/or bilateral leg disabilities experienced by the Veteran and the approximate onset date of these disabilities.  In response, the physician determined that the Veteran was diagnosed with the following disabilities in October 1993 based on imaging and examinations: lumbar spinal stenosis, lumbar disc herniation, lumbar facet arthropathy, mild old wedge compression fractures of the bodies of L1 and T12, right L5 radiculitis, right axonal nerve neuropathy, and peroneal nerve neuropathy.  The physician then noted that the record contained multiple references to a work-related injury on September 28, 1993, but no prior back problems were noted.  The physician stated that a 2001 evaluation again noted the 1993 injury.  Further, the physician noted that the Veteran also was evaluated during active service and diagnosed as having a muscle strain on multiple occasions during service but no diagnosis of radiculopathy was provided.  The physician pointed out that the Veteran declined a service discharge examination in 1983.

The Board's second question to the October 2012 physician was whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral leg disability, if diagnosed, is related to the Veteran's active military service or any incident of service.  In response, the physician determined that it is not at least as likely as not that any bilateral leg disability is related to the Veteran's active military service or any incident of service.  The physician based this conclusion on her review of the available records.  The physician reasoned that the STRs diagnose muscle strain, but not radiculopathy.  Therefore, the physician stated that she was unable to relate the Veteran's 1993 diagnoses to his service-related evaluations with a reasonable degree of certainty.

The Board's third question was whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran developed a lumbar spine disability while on active service.  In response, the physician found that it is not at least as likely as not that the Veteran developed a lumbar spine disability while on active duty.  The physician based this conclusion on her review of the available records.  The physician stated that the service-related evaluations document a muscle strain with one reference to a mild "L3 strain" in April 1982.  The physician noted that there was a reference (Computerized Tomography (CT) myelogram in 1993) to mild old wedge compression fractures of the bodies of L1 and T12, L3-5 congenital lumbar stenosis, the disc protrusion is at L4-5 and radiculitis is at L5.  In addition, the physician stated that there is no documentation in the workman's compensation claims that the Veteran denied prior injury to the lumbar area at that time.  Therefore, the physician found that she was unable to state with reasonable certainty that the Veteran's current lumbar spine issues are related to his active military service.

The Board's fourth question to the October 2012 physician was whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability, if diagnosed, caused or aggravated (permanently worsened) any bilateral leg disability, if diagnosed, during the active military service.  In response, the physician determined that it is not at least as likely as not that a lumbar spine disability caused or aggravated any bilateral leg disability during the Veteran's active military service.  The physician pointed to her other rationales (discussed above) as support for this opinion.

The Board's final question to the October 2012 physician was whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's reported back injury in 1981 while on active duty made him more susceptible to sustaining a subsequent back injury and lower extremity bilateral radicular pain in 1993.  In response, the physician concluded that it is not at least as likely as not that the Veteran's reported back injury in 1981 while on active duty made him more susceptible to sustaining a subsequent back injury and lower extremity bilateral radicular pain in 1993.  The physician reasoned that the service-related visits noted muscle strain.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for service connection for a bilateral leg disability.  The Veteran contends that his bilateral leg disability is related to a traumatic event in service.  The Board finds the Veteran's statements indicating that he has experienced a chronic bilateral leg disability originating in service to be less than credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that, as part of its duties, the Board must weigh the credibility and weight given the evidence); Caluza, 7 Vet. App. at 498 (finding that, in determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).  

First, the Board notes the Veteran's statements regarding in-service etiology and symptomatology of the bilateral leg disability have been inconsistent.  When the Veteran filed this claim, he stated that he first incurred a bilateral leg disability in June 1980.  At the April 2007 DRO hearing and in statements submitted during the course of the appeal, however, the Veteran stated that his bilateral leg disability began after a June 1981 injury to his spine.  The Board notes that the first STR pertaining to the Veteran's legs is dated in June 1980 prior to the October 1981 injuries to his spine.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Second, following his discharge from service in 1983, the Veteran did not complain of leg pain or seek treatment for his bilateral leg disability until his 1993 on-the-job injury.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Third, the Board notes that the Veteran worked for nearly ten years after service, consistently lifting and carrying objects weighing over 50 pounds, without seeking treatment for his legs or back.  After the September 1993 on the job injury, the Veteran was treated for a back disability.  During this treatment, the Veteran consistently told examiners that he had not incurred any back or leg injury prior to the September 1993 incident.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; and statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Finally, the Veteran did not claim that symptoms of a current bilateral leg disability began in service until he filed his current VA disability compensation claim.  Instead, at the time of his September 1993 on-the-job injury, the Veteran argued that his radiating pain in the bilateral lower extremities was due to his low back injury.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds the Veteran's statements regarding a bilateral leg disability to be internally inconsistent, facially implausible considering his employment history, and inconsistent with treatment records on file.  Therefore, the Board finds that the Veteran's statements are less than credible on the issue of whether a bilateral leg disability is related to active service.  Caluza, 7 Vet. App. at 498.

The only competent medical evidence of record containing a probative opinion from a medical professional regarding whether the Veteran's bilateral leg disability was attributable to his active military service is the October 2012 private advisory medical opinion.  The Board notes that the physician made her determination after a thorough review of the Veteran's claims file, to include a review of the physical examination of the Veteran conducted at the September 2010 VA examination.  After reviewing the evidence and noting the lack of radiculopathy or lumbar spine diagnoses, with the exception of muscle strains, the physician determined that the Veteran's current bilateral leg disability was not related to his active military service, to include due to his in-service back injuries.  The October 2012 physician also found that the Veteran's in-service 1981 back injury did not make him more susceptible to lower extremity bilateral radicular pain during his 1993 on-the-job injury.  There is no competent contrary medical evidence of record.  As stated previously, the October 2010 and December 2011 VA medical opinions are less than credible due to their inaccurate assumptions and failure to address the leg symptoms actually noted during the Veteran's active military service.  Noting the thoroughness of the September 2010 VA examination, the review of the claims file (to include the September 2010 examination of the Veteran) by the October 2012 physician, and the rationale provided by the October 2012 physician, the Board finds the October 2012 physician's medical opinion to be of substantial probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  As there is no competent, probative medical opinion of record to refute this physician's report, and given the absence of any relevant findings until ten years after the Veteran's separation from service, the Board concludes that the preponderance of the evidence is against the Veteran's claim.

The Board has considered the lay statements of record and finds that they lack probative value.  These statements contained no indication that the Veteran experienced chronic symptomatology of a bilateral leg disability during active service and since service.  The Veteran's sister reported that the Veteran began complaining of pain in June 1980; however, the statement did not indicate that the Veteran continued to complain of pain from that time until the present.  The Veteran's spouse stated that the Veteran's leg gave out while he was in the military but she did not state that these symptoms continued to the present day.  Thus, these statements do not support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b).  The Board again notes the lack of medical records indicating treatment for a bilateral leg disability between the Veteran's separation from service and his 1993 work-related injury.  Thus, the Board finds that the lay statements are inconsistent with the other evidence in the record and lack probative value.  See Madden, 125 F.3d at 1481 (indicating that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Furthermore, the Board finds that the Veteran is not entitled to presumptive service connection for peripheral neuropathy of his legs.  As stated above, the earliest post-service medical treatment records are dated from September 1993, and the Veteran was separated from the active duty in 1983.  No diagnosis of peripheral neuropathy was made within one year of the Veteran's military discharge.  Thus, the presumption of service connection for chronic diseases does not apply in this case.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, regarding secondary service connection, the Board notes that service connection is not in effect for any lumbar spine disability.  The Board previously found that a lumbar spine disability was not related to the Veteran's active service, most notably because of a lack of substantiation in the STRs, a lack of credibility of the Veteran, and medical evidence indicating that the Veteran's lumbar spine disability began as a result of his 1993 worker's compensation injury.  A service-connected disability is one of the requirements for secondary service connection.  Without an already service-connected disability, the Veteran's bilateral leg disability cannot be service-connected on a secondary basis.  Here, the lumbar spine disability is not service-connected.  Therefore, the bilateral leg disability claim cannot be granted on the basis of secondary service connection.  38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for a bilateral leg disability, to include as due to a lumbar spine disability, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


